EXHIBIT 13.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The certification set forth below is being submitted in connection with the Annual Report of Lingo Media Corporation. on Form 20-F for the fiscal year ended December 31, 2014 (the “Report”) pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code. Michael Kraft, President OF Lingo Media Corporation, and Khurram Qureishi, Chief Financial OffIcer of Lingo Media Corporation, each certifies that, to the best of his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Hitachi, Ltd. Date:May XX, 2017 By: /s/ Michael Kraft Name:Michael P. Kraft Title:President and CEO By: /s/ Khurram Qureshi Name:Khurram R. Qureshi Title:Treasurer and Chief Financial Officer
